Citation Nr: 1708013	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-37 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 10, 1975, rating decision which reduced the Veteran's evaluation for his service-connected anxiety reaction from 30 percent to 10 percent.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1967 to October 1968.  He had combat service in the Republic of Vietnam, and is in receipt of a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut, which found that CUE had not occurred in a prior April 1975 rating decision.

In December 2010, a hearing was held before the undersigned Veterans Law Judge. A transcript of that proceeding has been associated with the claims file.

In April 2015, the Board issued a decision in which it found no CUE in an April 10, 1975, VA rating decision that reduced the Veteran's disability rating for anxiety reaction from 30 percent to 10 percent.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (CAVC).  In July 2016, the CAVC issued a Memorandum Decision.  In the decision, the CAVC found that the Board's determination that the April 1975 rating decision was not the product of CUE was not in accordance with the law.  The CAVC reversed the April 2015 Board decision with respect to this issue and remanded the matter with instructions to restore the Veteran's 30 percent disability rating for anxiety reaction from July 1, 1975. 


FINDING OF FACT

The CAVC reversed the Board's April 2015 finding that there was no CUE in an April 10, 1975, VA rating decision that reduced the Veteran's disability rating for anxiety reaction from 30 percent to 10 percent.




CONCLUSION OF LAW

The April 10, 1975 rating decision was the result of CUE; the 30 percent rating for anxiety reaction is reinstated, effective July 1, 1975.  38 C.F.R. § 3.105(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a decision issued in July 2016, the CAVC reversed the Board's finding that there was no CUE in an April 10, 1975, VA rating decision that reduced the Veteran's disability rating for anxiety reaction from 30 percent to 10 percent.  In accordance with the decision of the CAVC, the Board finds that the April 10, 1975 rating decision contaibed CUE.  Therefore, the 30 percent rating assigned for his anxiety reaction is reinstated effective July 1, 1975. 


ORDER

The April 10, 1975 rating decision that reduced the Veteran's disability rating for anxiety reaction from 30 percent to 10 percent was the product of CUE; the 30 percent disability rating for anxiety reaction is reinstated, effective July 1, 1975.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


